Broyles, J.
1. In all cases tried in the municipal court of Atlanta by a judge without a jury, the judgment of the court must be rendered and publicly announced in open court. Acts 1913, p. 167, § 42 (a). After a judgment in favor of a defendant has been so announced by the judge, it is error to allow the plaintiff, over the objection of the defendant, to dismiss his case, although the motion to dismiss be made before the judgment is written up. Merchants’ Bank v. Rawls, 7 Ga. 191 (4), 200 (50 Am. D. 394); Peeples v. Root, 48 Ga, 592; Hugley v. Holstein, 34 Ga. 572; Meador v. Dollar Savings Bank, 56 Ga. 605 (4), 609.
*471Decided January 11, 1916.
Complaint; from municipal court of Atlanta. February 24, 1915.
Loviclc G. Fortson, Green, Tilson & McKinney, for plaintiff in error. Anderson, Slate & D’Orr, contra.
2. The appellate division of the municipal court of Atlanta erred in sustaining the judgment of the trial judge. Judgment reversed.